DETAILED ACTION
This Office action is in response to IDS received 22 February 2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22 February 2022 was filed after the mailing date of the Notice of Allowance on 4 February 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 8-27 are allowed.
The following is an examiner’s statement of reasons for allowance:  Regarding claims 8, 14, and 15, the combinations including the pipe fixing clamp in the inventions as claimed is neither disclosed nor rendered obvious by the prior art.  Daewoo Motor Co, Ltd. (KR 20010019246; hereinafter Daewoo) discloses a structure for use with a sound absorber [100], the structure comprising: a first pipe portion (see upstream portion of discharge pipe [430]) of an internal structural pipe [430] of the sound absorber [100]; a second pipe portion (see downstream portion of discharge pipe [40]) of the internal structural pipe [430] of the sound absorber [100], the second pipe portion (see downstream portion of discharge pipe [430]) spaced from the first pipe portion (see upstream portion of discharge pipe [430]); and a pipe fixing wall (see U-shape portion of discharge pipe [430] which contains holes [431]) installed at a space between the first pipe portion (see upstream portion of discharge pipe [430]) and the second pipe portion (see downstream portion of discharge pipe [430]), the pipe fixing wall (see U-shape portion of discharge pipe [430] which contains holes [431]) having multiple holes [431] through which an interior and an exterior of the internal structural pipe [430] can communicate with each other (Figure 3).  However, Daewoo neither discloses nor renders obvious the pipe fixing wall being a clamp which has a known structure in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY B. WALTER whose telephone number is (571)270-5286. The examiner can normally be reached Monday - Friday: 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AUDREY B. WALTER/Primary Examiner, Art Unit 3746